 
 
 
 
NETTALK.COM, INC.
(A Development Stage Enterprise)
 
 
EXHIBIT 10.01
 
 
Marketing and Distribution Agreement between NetTalk.com, Inc. and OmniReliant
Holdings Inc. dated March 13, 2009.
 
 

 
 

--------------------------------------------------------------------------------

 

OmniResponse, Inc.
Marketing and Distribution Agreement
 
This Agreement by and between OmniReliant, Inc., its successors or assigns.
(“ORI”) and NetTalk.com, Inc. Its successors or assigns (“NetTalk”) is made
effective this 13th day of March, 2009. The Parties each agree to the terms of
this Agreement which expression includes the following Terms and Conditions and
the attached Term Sheets and Schedules
 
PART 1: TERM SHEET
PARTIES CONTACT
INFO:
 
 
 
 
LICENSOR
OmniReliant, Inc. (“ORI”), its successors or assigns
14375 Myerlake Circle
Clearwater, FL 33760
727-230-1031 Fax: 727-230-1032
Contact Paul Morrison, President  pmorrison@omnireliant.com
 
NetTalk.com, Inc.
1100 NW 163rd Dr
Suite 3
N. Miami Beach, FL 33169
305-621-1200 Alt. 888-621-1200 Fax. 305-621-1201
Email: nick@nettalk.com
   
PRODUCTS &
DESCRIPTION
A suite of global internet telephone plans and products currently marketed under
the name of NetTalk (“Products”) as more fully described in the attached
Schedule in addition, various items that are upsell products are to be
determined and shall be listed in the attached Schedule designated as Upsell
Products. These Upsell Products may be changed from time to time based upon
availability or other factors and the Schedule will be amended.
   
TERRITORY
United States – excluding leads from NetTalk.com
   
DISTRIBUTION
CHANNELS
ORI shall market and distribute the Products through direct response television
commercials, including an infomercial of approximately 28.5 minutes in length
and shorter derivative versions of 30 seconds. 1 minute and 2 minutes
(collectively referred to as “Commercials”).
NetTalk reserves the right to market and distribute the Products through its own
channels, including direct marketing and media marketing other than infomercials
– NetTalk will pay directly for the advertisements.
   
 
FINANCIAL TERMS
NetTalk shall fund the production costs for the commercials for a Production Fee
payable to ORI of $100,000, and other valuable consideration. The Production Fee
shall be payable upon execution of the Agreement. NetTalk shall pay all other
costs in connection with the marketing and distribution of the Products except
that ORI shall pay for media costs to air the Commercials. All revenues from the
sale of Products shall be collected in a mutually satisfactory bank lockbox. ORI
shall submit an accounting of each weekly media spend for the Commercials, and
within 5 dates of receipt of said accounting an amount equal to 110% of each
weekly media spend shall be remitted to ORI from the bank lockbox as the first
funds out. In addition NetTalk shall pay to ORI an additional amount in
accordance with the provisions in the Schedule designated as “Compensation
Payable by NetTalk to ORI for Performer’s Royalty” for the purpose of paying the
Performer that appears in the Commercials as per ORI’s ongoing obligations to
said Performer.
Media cost is subject to prior review and approval from NetTalk.
Media invoices will be reimbursed at 110% net of all trade discounts given to
OMNI.
Payment of $100,000 includes payment due to Beau Rials Direct, Inc. of $10,000.
   
 
TERM OF AGREEMENT
Commencing on Effective Date and continuing on an exclusinve basis provided ORI
is actively marketing the Products.
The agreement shall be for one year term and renewable thereafter.
After initial year, agreement may be cancelled by either party upon written
request 30 days prior to termination.
 
ORI  /s/ Paul Morrison            NetTalk  /s/ Anastasios Kyriakides

 

 
1

--------------------------------------------------------------------------------

 

 
SPECIAL TERMS AND
CONDITIONS
1
ORI shall purchase and manage the media to air the Commercials and shall provide
weekly reports of planned media spends and weekly reports of media that actually
aired.
       
2
Upon execution of this agreement NetTalk shall issue to ORI or its designee
1,000,000 shares of common stock of NetTalk.com, Inc. in a manner that complies
with all federal and state securities laws and regulations.
     

 
 
PART 2: TERMS AND CONDITIONS
 
1
Marketing and Distribution Rights
 
NetTalk grants to ORI the exclusive right to use the Commercials and other
footage it may have in connection with te Products to advertise, promote,
market, sell and otherwise distribute the Products, including all derivatives,
line extensions and identified Upsell Products or component parts, described in
the Schedule attached hereto and incorporated herin in the Distribution Channels
as defined in the Term Sheet. NetTalk shall provide copies of all licenses and
other agreements and instruments relating to the Products and NetTalk’s
Intellectual Property. NetTalk represents, warrants and covenants that it has
all necessary power and authority to grant to ORI the rights in this Agreement,
and neither the granting of the rights nor the exercise of them by ORI will
infringe or violate the intellectual property or other proprietary or intangible
rights of any other person or entity.
 
Upsell Products need to be define in Schedule - missing
   
2
Non-Competition  In any part of the territory where ORI has exclusive marketing
and distribution rights, NetTalk shall not, either alone or in participation
with another person or entity market, distribute or license the Products or any
Products so similar in design, composition, content or function to the Products
as to compete directly with the Products for sale (‘Competing Products’), or use
any of the Trademarks, the Infomercial or by any means or medium, without ORI’s
prior written consent.
   
3
Termination.  Either party may terminate this Agreement upon 30 days notice to
the other party upon the breach by the other party of any of its material
representations, warranties, covenants or obligations under this Agreement. ORI
shall have the right at any time to terminate this Agreement upon 30 days
written notice to NetTalk. Notwithstanding any termination of this Agreement,
ORI and NetTalk shall perform as though this Agreement were still in effect
until all payments due to ORI by NetTalk have been satisfactorily paid.
 
The agreement shall be for one year term and renewable thereafter.
After initial year agreement may be cancelled by either party upon written
request 30 days prior to termination.
 
ORI  /s/ Paul Morrison            NetTalk  /s/ Anastasios Kyriakides

 

 
2

--------------------------------------------------------------------------------

 
 
4
Miscellaneous
       
4.1
Entire Agreement Amendment    This Agreement (including the Schedule) contains
the entire understanding of the parties with respect to the subject matter
nereof and supersedes all prior agreements and understandings between them. Each
party has executed this Agreement without reliance upon any promise,
representation, or warranty other than those expressly set forth herein. No
amendment of this Agreement shall be effective unless written and signed by both
parties.  Schedules missing.
       
4.2
Indemnification    NetTalk shall indemnify and hold harmless ORI and its
subsidiaries affiliates sub-distributors and sub-licensees and their respective
officers, directors, shareholders, employees, licensees, agents, successors and
assigns from and against any and all liabilities and expenses whatsoever
including without limitation, claims damages, judgments, awards, settlements,
investigations, costs and reasonable legal fees (“Claims”) which any of them may
incur or become obligated to pay as a result of (i) the legality of the state of
the Products and the claims and representations of NetTalk in connection with
the Products that have been approved by NetTalk for inclusion in the Commercials
(ii) the use of Trademarks, NetTalk’s Artwork or other intellectual property, or
(iii) the breach by NetTalk of any of its representations, warranties covenants
or obligations under this Agreement.
       
4.3
Governing Law, Jurisdiction    This Agreement shall be deemed to have been
executed in the State of New York and shall be interpreted, construed and
enforced according to and governed by the laws of the State of New York without
giving effect to any conflict of laws provisions.
 
Omni and NetTalk are both in Florida, therefore, agreement should be executed in
Florida and governed by the laws of State of Florida
     

 
 
 
Signed for and on behalf of
OmniReliant Holdings, Inc.
  Signed for and on behalf of
  NetTalk.com, Inc.
 
 
By
 /s/ Paul Morrison
 
 
  By
 /s/ Anastasios Kyriakides  
Paul Morrison, President
 
Anastasios Kyriakides, President
 
       
Date
March 13, 2009
  Date
March 13, 2009
       


 
ORI  /s/ Paul Morrison            NetTalk  /s/ Anastasios Kyriakides
 

 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE
 
Main Offer of Products and Plans (TBD)
     
Upsell Products (TBD)
                 

 
 
Compensation Payable by NetTalk to ORI for Performer’s Royalty
 
ORI shall be paid a Royalty equal to One (1%) percent of all Adjusted Gross
Revenues, which is defined as NetTalk’s gross revenues generated by the
Commercials for the Products, less shipping & handling charges, transportation
fees, returns, bad debt and chargebacks, credit card fees and declines, as well
as sales, excise, use, and any other taxes payable with respect to sales, which
Adjusted Gross Revenues are generated by the Commercials in which Performer
appears and for sales generated in any other channel of distribution if
Performer’s Endorsement, voice or likeness are used in connection with the
packaging, promotion, marketing and distribution of the Products by NetTalk. At
such time as Performer has been paid a total Royalty of $50,000, then the
Royalty amount shall be reduced from one (1%) percent to one-half (1/2%) percent
on all additional Adjusted Gross Revenues. All Royalties shall be paid within 15
days of the end of each calendar month in which Adjusted Gross Revenues
generated by the Products are received by NetTalk. NetTalk will assume all
talent agreements. If we use them, agreement will be subject to direct
negotiations with NetTalk.
 
Agreement with Beau Rials Direct, Inc. is excluded and will be signed by OMNI.
NetTalk is not responsible for any payments due to Beau Rials Direct, Inc.
 
 

 
 
 
 
ORI  /s/ Paul Morrison            NetTalk  /s/ Anastasios Kyriakides
 
 
4

--------------------------------------------------------------------------------

 

